Per Curiam.
Respondent was admitted to practice by this Court in 1983. He was previously admitted in New Jersey in 1977, where he maintains an office for the practice of law.
By order dated July 12, 2011, the New Jersey Supreme Court publicly reprimanded respondent for engaging in professional misconduct involving dishonesty, fraud, deceit or misrepresentation in connection with his mishandling of a real estate transaction. Specifically, he falsely certified the accuracy of the figures listed in the closing documents.
As a result of the discipline imposed in New Jersey, petitioner *1229moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which we conclude does not establish any of the available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
Having considered all of the circumstances presented, including due consideration of respondent’s misconduct and the discipline imposed in New Jersey, we conclude that respondent should be censured in this state (see e.g. Matter of Macchiaverna, 87 AD3d 1176 [2011]).
Rose, J.E, Lahtinen, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.